Citation Nr: 0931304	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the Veteran's claim for entitlement to 
service connection for an anxiety disorder.   

The claim was remanded in December 2008 for further 
development and has been returned to the Board for appellate 
review.  However, additional development is needed and the 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for an acquired 
psychiatric disorder claimed as an anxiety disorder.  

The Veteran contends that his currently diagnosed anxiety 
disorder is related to his period of active service.  As 
discussed in the December 2008 Board remand, while the date 
of diagnosis for an anxiety disorder is not of record, a VA 
treatment record dated in October 2003 reflects that the 
Veteran was diagnosed with a generalized anxiety disorder a 
short time previously by an outside physician.  The Veteran 
has also been diagnosed with other psychiatric disorders 
since his service.  In May 1976, about two years after 
separation from service, the Veteran was diagnosed with a 
situational disorder.  At that time, the Veteran stated that 
he was having legal, marital, and employment difficulties.  
In May 2005, after the Veteran had completed a drug treatment 
program and was attending outpatient counseling, he was 
diagnosed with a dependant personality disorder.  No treating 
provider has related the Veteran's psychiatric disorder to 
service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

The Veteran's service medical records show that in October of 
1973, the Veteran requested to see a doctor for "mental 
problems."  There is a further notation under this request 
stating, "administrative problems."  Further, the Veteran's 
service separation form indicates that he was discharged 
under honorable conditions, less than two years after he 
entered into active service.  The Veteran contends that he 
received counseling while in service, however, there is no 
indication of counseling in the Veteran's service medical 
records.  

The Veteran's service personnel records secured after the 
Board's December 2008 remand contain a September 1973 
recommendation for a general discharge from service which 
states that numerous counseling sessions had been afforded 
the Veteran.  Also, a February 1974 General Court Martial 
convening authority directed that the Veteran be discharged 
for Inaptitude and furnished a general discharge certificate.  
Records of the counseling sessions or records pertaining to a 
court martial convening authority decision are not contained 
in the service personnel records received.  As those records 
have not been associated with the claims file, it is unclear 
whether the discharge was related to any psychiatric disorder 
and such records should be obtained on remand.  

In accordance with instructions in the Board's December 2008 
remand, a VA psychiatric examination was scheduled in April 
2009 to include a medical opinion addressing whether any 
current psychiatric disorder is related to the Veteran's 
active service in order to fairly address the merits of his 
claim.  Although the Veteran failed to report without showing 
of good cause or attempt to reschedule, as the claim is being 
remanded, another VA examination to include a medical opinion 
should be scheduled for the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008).  



Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center (NPRC) furnish all 
available counseling records for the 
Veteran's service in the United States 
Army either contained in service personnel 
records, service treatment records or 
administrative records, for the period of 
June 1972 to March 1974.  In addition, 
request NPRC furnish all available records 
related to a February 1974 General Court 
Martial convening authority decision that 
the Veteran be discharged for Inaptitude 
and furnished a general discharge 
certificate.  

If any of the records are shown to be 
retired to a storage facility, a request 
should be made to the appropriate storage 
facility.  All efforts to obtain 
counseling records should be fully 
documented, and the facilities must 
provide a negative response if records are 
not available. 

2.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
must be reviewed by the examiner and the 
examination report should note that review.  
The examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any psychiatric disorder 
demonstrated during the pendency of the 
appeal is related to the Veteran's military 
service, including any psychiatric problems 
with which he may have been diagnosed with, 
complained of, or been treated for in 
service; or developed within one year of 
his discharge from service in March 1974.  
In doing so, the examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate 
where the examiner did not comment on the 
Veteran's report of in-service injury and 
instead relied on the absence of evidence 
in the service medical records to provide a 
negative opinion).  The examiner should 
provide the rationale, with citation to 
relevant medical findings, for the opinions 
provided.

3.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder claimed as an anxiety 
disorder.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

